             Case 2:20-cv-00604-RSL Document 86 Filed 09/01/21 Page 1 of 2



 1

 2

 3

 4

 5                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 6                                      AT SEATTLE
 7
      BOB DAWSON, et al.,
 8
                                                            Cause No. C20-0604RSL
                            Plaintiffs,
 9
                 v.                                         ORDER GRANTING MOTION TO
10
                                                            WITHDRAW
      PORCH.COM INC., et al.,
11
                            Defendants.
12

13         This matter comes before the Court on Crystal Cooke’s motion to withdraw as counsel for
14   plaintiffs in the above-captioned matter. Dkt. # 85. The motion is GRANTED. Plaintiffs
15
     continue to be represented by James Wertheim and Mitchell West.
16

17         Dated this 1st day of September, 2021.
18

19                                           Robert S. Lasnik
                                             United States District Judge
20

21

22

23

24

25

26

27

28   ORDER GRANTING MOTION TO WITHDRAW - 1
Case 2:20-cv-00604-RSL Document 86 Filed 09/01/21 Page 2 of 2
